               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                         1:20 CR 20-MR-WCM

UNITED STATES OF AMERICA                   )
                                           )
      v.                                   )
                                           )             ORDER
LESLIE CARTWRIGHT,                         )
                                           )
           Defendant.                      )
____________________________________       )

      This matter is before the Court on an embedded Motion to File Motion

to Suppress Out of Time (Doc. 24, pp. 1-3) and the Government’s Motion to

Extend Time for Filing of Response to Motion to Suppress Evidence (the

“Government’s Motion,” Doc. 28).

      On August 14, 2020, Defendant filed a Motion to Suppress. Doc. 24. The

Motion to Suppress was filed after the expiration of the deadline for filing

pretrial motions. See Doc. 22 (extending deadline for filing pretrial motions to

July 13, 2020). The Motion to Suppress includes an embedded Motion to File

Motion to Suppress Out of Time. See Doc. 24, pp. 1-3.

      On August 20, 2020, the Government’s Motion was filed.           Doc. 28.

Therein, the Government requests an extension through and including

September 30, 2020 to respond to the Motion to Suppress.

      This case is set for the November 2, 2020 trial term. Doc. 27.

      For good cause shown and following consultation with the chambers of

                                       1

     Case 1:20-cr-00020-MR-WCM Document 29 Filed 08/21/20 Page 1 of 2
              the Honorable Martin Reidinger, the undersigned will grant the embedded

              Motion to File Motion to Suppress Out of Time, deem the Motion to Suppress

              timely filed, and grant the Government’s Motion in part to provide an

              extension of time to respond to the Motion to Suppress through and including

              September 11, 2020.

                          IT IS THEREFORE ORDERED that:

                          1. The embedded Motion to File Motion to Suppress Out of Time (Doc.

                            24, pp. 1-3) is GRANTED, and the Motion to Suppress (Doc. 24) is

                            DEEMED TIMELY.

                          2. The Government’s Motion to Extend Time for Filing of Response to

                            Motion to Suppress Evidence (Doc. 28) is GRANTED IN PART, and

                            the deadline for the Government to file a response to the Motion to

                            Suppress is EXTENDED through and including September 11, 2020.




Signed: August 21, 2020




                                                        2

                      Case 1:20-cr-00020-MR-WCM Document 29 Filed 08/21/20 Page 2 of 2
